Opinion by
Judge Hines:
We are of the opinion that the court did not err in refusing to allow the paper purporting to be a receipt by Mrs. Ryan to be read to the jury. There is nothing in the case to show that she waá authorized by her husband to receive the money, or that if received it was with his knowledge and consent. The only fact looking in that direction is the suggestion made to Mrs. Ryan by her husband that she ought to settle with Smith. If there was no authority, as we think appears, to sign such a paper, the affidavit of Ryan and wife was clearly incompetent, or at least immaterial, as in the absence of the authority to sign the receipt it is useless to inquire into the genuineness of the signature to it.
There appears to be no error in giving or refusing instructions.
Judgment 'affirmed.